          Case 1:19-cr-00017-DSC Document 24 Filed 09/06/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )      1:19cr00017
                                              )      Electronic Filing
DAVID ANTHONY THOMPSON                        )


                                      ORDER OF COURT

       AND NOW, this 6th day of September, 2018, defendant having filed a Motion for a Pre-

Plea Presentence Investigation Report and Court having given the matter due consideration,

       IT IS HEREBY ORDERED that defendant’s motion (ECF 23) is GRANTED.                  Pursuant

to Federal Rule of Criminal Procedure 32(e)(1), the United States Probation Office is hereby

directed to conduct a pre-plea investigation and report as specified below:

   •   Pre-plea Criminal History/Career Offender/Armed Career Criminal Investigation and

       Report (disclosure to the parties only 60 days from the date of the order*).

   •   Other (Specify scope of report, disclosure date, and to whom): The Probation Office

       shall prepare a pre-plea report for the purpose of determining defendant’s criminal history

       and any potential and/or applicable enhancements or departures. *In addition, pursuant

       to the defendant’s Waiver of Rights Under Rule 32(e)(1), the pre-plea report shall be

       disclosed to the Court as well.

       IT IS FURTHER ORDERED that the time from August 30, 2019, until 30 days after the

receipt of the pre-plea presentence report be deemed excludable delay under the Speedy Trial

Act, 18 U.S.C. § 3161 et seq. Specifically, the Court finds that the ends of justice served

by granting this continuance for the preparation of a pre-plea presentence report and period of

time for review outweigh the best interests of the public and the defendant to a speedy trial. 18
         Case 1:19-cr-00017-DSC Document 24 Filed 09/06/19 Page 2 of 2


U.S.C. § 3161 (h)(7)(A). For the reasons stated in defendant’s motion, the failure to grant such a

continuance would deny counsel for defendant the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).



                                             s/ DAVID STEWART CERCONE
                                             David Stewart Cercone
                                             Senior United States District Judge

cc:    Christian A. Trabold, AUSA
       Patrick K. Nightingale, Esquire
       United States Probation Office

       (Via CM/ECF Electronic Mail)




                                                2
